Citation Nr: 1212563	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-11 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service connected left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for a right shoulder disability.


FINDING OF FACT

Currently diagnosed right shoulder impingement syndrome is etiologically related to the service connected left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection of a right shoulder disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The Veteran has alleged that his current right shoulder complaints are related to his service connected left shoulder disability.  During service, the Veteran was involved in a motorcycle accident, injuring the left shoulder.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records document a left shoulder injury in October 1976 when the Veteran fell off his motor cycle.  There was no reference to any right shoulder injury or complaints at the time of the accident or after.  In March 1979, the Veteran was again treated for complaints of left shoulder pain, which began when wrestling.  No right shoulder injury or complaints were noted.  At the May 1979 examination for separation, the Veteran complained of pain in his left shoulder when exposed to cold climates.  Again, there was no notation of any right shoulder problem or abnormality, and the Veteran made no subjective report of any right shoulder problems.

A VA contract examination was conducted in August 2008, regarding a claim of service connection for the left shoulder.  The Veteran complained of recurrent dislocations of both shoulders since his motorcycle crash.  He reported weakness, stiffness, giving way, lack of endurance, and locking.  He had localized pain once a month.  Rest, medication, and reduction of any dislocation provide relief.  Overhead lifting was problematic.  The Veteran was right handed.  On physical examination, there was tenderness.  Range of motion was limited in external and internal rotation, each to 45 degrees.  With repeated movement, pain increased and caused additional functional impairment, though there was no change in the range of motion possible.  Clinical findings of the right shoulder were consistent with recurrent dislocations and impingement syndrome.  No etiological opinion was requested or offered.

The Veteran's private chiropractor, Dr. G. Spunt, reported in July 2006 that the Veteran complained of severe neck and bilateral shoulder pain.  Abduction and external rotation of the shoulders were limited bilaterally due to pain.  Impingement testing was positive for spasm and pain with abduction.  Shoulder enthesopathy was diagnosed.  Dr. Spunt opined that the right shoulder complaints were related to the left shoulder and cervical spine problems, both of which arose out of the in-service motor cycle injury.  

In January 2010, the Veteran's wife, a registered nurse, reported that she had been married to the Veteran for 20 years.  She had noted a decline in his general health, and had witnessed the recurrent dislocation of the left shoulder.  She opined that the left shoulder problems had caused problems with his right shoulder.  She stated the right shoulder was weakened and beginning to dislocate.  A nurse is a medical professional, and is competent to offer opinions consistent with her knowledge and training.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A VA contract examination was conducted in June 2011, focused on the right shoulder.  The Veteran reported that his right shoulder problems had developed over the prior six years.  He had "clicking" in the right shoulder, and up to three times a month would experience pain in the joint with physical activity.  Lifting or rotating the arm relieved the clicking.  The right shoulder was normal on physical examination.  No impairment of range of motion was noted in any plane, and the examiner stated that there was no additional limitation from pain, fatigue, weakness, lack of endurance, or incoordination with repetitive use.  The examiner declined to opine regarding the etiology of any right shoulder disability, because he concluded that there was no right shoulder pathology present.  However, the examiner also indicated that the Veteran's "condition" limited his ability to engage in repetitive pushing and pulling using the right arm.

A right shoulder disability, identified as impingement syndrome, is established by the competent and credible evidence of record.  Both the August 2008 VA examiner and Dr. Spunt note clinical findings consistent with such.  The Veteran's wife did not make a specific diagnosis, but did report observations consistent with the findings of the doctors.  The sole contrary evidence regarding the existence of a current a right shoulder disability, the June 2011 VA examination, is not adequate, and is ascribed no weight.  The examiner provides contrary findings and conclusions, reporting that a "condition" he stated could not be diagnosed imposed some functional limitations.

The sole competent and credible nexus opinion of record, that of Dr. Spunt, favors the claim.  He provided a rationale for his opinion, describing the interconnected left shoulder, neck, and right shoulder complaints and their relationship to the established in-service injury to the left shoulder.  It is not a detailed or especially clear rationale, but it is provided.  While the Veteran's wife also opined as to a relationship, her opinions are stated in a more conclusory fashion.  She is competent to opine on medical matters as a nurse, but this particular opinion is not rendered in a form that is adequate for adjudication.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The preponderance of evidence of record establishes that there is a current right shoulder disability related to the service connected left shoulder disability.  Accordingly, service connection for a right shoulder disability is warranted.


ORDER

Service connection for a right shoulder disability is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


